Citation Nr: 0819751	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-37 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran's income for the annual year commencing 
March 29, 2004, is excessive for Department of Veterans 
Affairs (VA) improved pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  The maximum annual rate of improved pension for a veteran 
with one dependent was $12,959, effective December 1, 2003.

2.  The veteran's annual countable income as of March 29, 
2004, exceeded the pertinent maximum annual rate.


CONCLUSION OF LAW

The veteran's income for the annual year commencing March 29, 
2004, is excessive for VA improved pension benefits.  38 
U.S.C.A. § 1503 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.23, 
3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

In this case, all of the pertinent financial information has 
been obtained.  There would be no purpose served in remanding 
this case for any additional notification.  The case involves 
applying the veteran's annual income to the income rate.  As 
such, no further action is required pursuant to the VCAA.  


Pension

The Board notes that improved pension provides for maximum 
income levels under which eligibility is based and this 
amount is offset by annual income of the recipient minus any 
excepted unreimbursed medical expenses.  For the purpose of 
determining initial entitlement, or for resuming payments on 
an award which was previously discontinued, the monthly rate 
of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's annual rate of countable income on the 
effective date of entitlement and dividing the remainder by 
12; whenever there is a change in a beneficiary's annual rate 
of countable income, the monthly rate of pension payable 
shall be computed by reducing the beneficiary's applicable 
maximum annual pension rate by the beneficiary's new annual 
rate of countable income on the effective date of the change 
in the annual rate of income, and dividing the remainder by 
12.  38 C.F.R. § 3.273.  For the purpose of computing income 
for improved pension, payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Income from Social 
Security Administration (SSA) and income from wages are not 
specifically excludable under 38 C.F.R. § 3.272, and, 
therefore, are properly considered as income for computing 
the veteran's improved pension benefits for the annualization 
period in which it was received.  However, 38 C.F.R. § 3.272 
provides that a portion of unreimbursed medical expenses may 
be deducted.  The pertinent regulation provides that there 
will be excluded from the amount of an individual's annual 
income any unreimbursed amounts which have been paid within 
the 12-month annualization period for medical expenses 
regardless of when the indebtedness was incurred.  

An estimate based on a clear and reasonable expectation that 
unusual medical expenditure will be realized may be accepted 
for the purpose of authorizing prospective payments of 
benefits subject to necessary adjustment in the award upon 
receipt of an amended estimate, or after the end of the 12-
month annualization period upon receipt of an eligibility 
verification report.  In regard to a veteran's income, 
unreimbursed medical expenses will be excluded when all of 
the following requirements are met: (i) they were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support; (ii) 
they were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and (iii) they were or will be in excess of 5 
percent of the applicable maximum annual pension rate or 
rates for the veteran (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g).

Pertinent regulations provide that improved pension benefits 
shall be terminated if countable annual income exceeds 
applicable income limitations.  The maximum annual rate of 
improved pension for a veteran with one dependent was 
$12,959, effective December 1, 2003.  38 C.F.R. § 3.23.  In 
order for medical expenses to be deducted, they must exceed 5 
percent of the maximum annual pension rate or $647 during the 
pertinent year in question.  

Historically, the veteran was awarded VA pension benefits 
effective November 1978.  As of June 1, 1979, VA implemented 
the veteran's request to receive improved pension benefits.  
The veteran has been duly notified that it is his 
responsibility to promptly notify VA of any changes in his 
income and dependency status.  The veteran has furnished VA 
annual Improved Pension Eligibility Verification Reports 
(EVRs), in which he reported his income.  

On March 29, 2004, an EVR was received from the veteran.  In 
that EVR, he reported that his family's annual income for 
2003 consisted (rounded to the dollar) of the following: 
$8539 (himself) and $8263 (spouse) in SSA benefits; $7680 
(himself) and $12,254 (spouse) in wages.  In addition, his 
spouse had $1308 in other retirement, annually.  However, he 
reported that his spouse had been unable to 


work full-time as of the Spring 2004 due to medical issues.  
He also reported unreimbursed medical expenses for that year 
totaling $1287.25.  In addition, information was received 
from SSA which indicated that the veteran's SSA income 
increased as of December 1, 2003.  

The RO determined that the veteran's income was excessive for 
VA improved pension benefits as of March 29, 2004.  The RO 
used the full amount of income provided by the veteran, as 
updated by SSA.  In addition, only unreimbursed medical 
expenses from Medicare Part B Premiums were considered.  The 
veteran was furnished an EVR to report any changes in income 
information.  A duplicate report of the March 2004 EVR was 
received in April 2004.  

Assuming, without conceding, that the veteran's income was 
reduced by the loss of his spouse's income, annual income 
would consist of SSA benefits and his wages of approximately 
$24,482, even using the lower amount of SSA furnished by the 
veteran.  Assuming, without conceding, that the veteran's 
medical expenses remained the same, $1287.25 less 5 percent 
($648) totals $639.25.  Therefore, even using the lowest 
income amounts possible and deducting the higher amount of 
medical expenses, the veteran's annual family income still 
totaled over $23,000, from March 29, 2004, onward.  

As noted, the maximum annual rate of improved pension for a 
veteran with one dependent was $12,959, effective December 1, 
2003.  As of March 29, 2004, the date of the EVR, the 
veteran's family income totaled over $24,000.  Assuming the 
veteran's unreimbursed medical expenses remained the same, 
the amount of the veteran's unreimbursed medical expenses was 
more than 5 percent of the pertinent maximum annual pension 
rate; however, even making the appropriate deduction, the 
veteran's annual family income still exceeded $23,000.  Thus, 
his family income was well above the statutory limit for VA 
improved pension benefits.  

Accordingly, the veteran's income for the annual year 
commencing March 29, 2004, is excessive for VA improved 
pension benefits.  




ORDER

The veteran's income for the annual year commencing March 29, 
2004, is excessive for VA improved pension benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


